Protective Life Corporation Post Office Box 2606 Birmingham, AL 35202 Phone 205-268-1000 Exhibit 99.2 SUPPLEMENTAL FINANCIAL INFORMATION The following document contains supplemental quarterly and annual statistical financial information for the quarter and year ended December 31, 2007. This document is dated February 7, 2008. Protective does not undertake a duty to update such information after such date. All income per share results are presented on a diluted basis. The sales statistics given in this document are used by the Company to measure the relative progress of its marketing efforts. These statistics and certain other information reported herein were derived from the Company’s various sales tracking and administrative systems and were not derived from the Company’s financial reporting systems or financial statements. These statistics attempt to measure only one of many factors that may affect future business segment profitability, and therefore are not intended to be predictive of future profitability. Information About Non-GAAP Financial Measures Throughout this document, GAAP refers to accounting principles generally accepted in the United States of America. Operating income differs from the GAAP measure, net income, in that it excludes realized investment gains and losses (net of the related amortization of deferred acquisition costs (“DAC”) and value of businesses acquired (“VOBA”) and participating income from real estate ventures) and the cumulative effect of change in accounting principle.
